                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 13-cr-00818-PJH-3
                                  8                    Plaintiff,

                                  9              v.                                     ORDER DENYING MOTION FOR
                                                                                        APPOINTMENT OF COUNSEL AND
                                  10     DAMIEN MCDANIEL,                               FOR EXTENSION OF TIME
                                  11                   Defendant.                       Re: Dkt. No. 402

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the second motion of defendant Damien McDaniel for

                                  15   appointment of counsel to seek post-conviction relief. Dkt. no. 402. See dkt. nos. 399,

                                  16   400. As set forth in the December 3, 2018, order denying defendant’s previously-filed

                                  17   request for appointment of counsel, the Sixth Amendment's right to counsel does not

                                  18   apply in habeas corpus actions, but 18 U.S.C. § 3006A(a)(2)(B) authorizes appointment

                                  19   of counsel to represent a prisoner seeking habeas relief under § 2255 whenever “the

                                  20   court determines that the interests of justice so require and such person is financially

                                  21   unable to obtain representation.” Dkt. no. 401 (citing Knaubert v. Goldsmith, 791 F.2d

                                  22   722, 728 (9th Cir. 1986)). In light of the record and the complexity of the legal issues

                                  23   involved, namely, trial counsel’s alleged failure to assist defendant in filing appeals as

                                  24   promised, the court does not find that defendant is unable to articulate his claims pro se.

                                  25   Therefore, the court denies the motion for appointment of counsel on the ground that the

                                  26   interests of justice do not require appointment of counsel at this time.

                                  27          Defendant also seeks an extension of time on the deadline, which the court

                                  28   construes as a request for an extension of time to file a motion to vacate, set aside or
                                  1    correct the sentence pursuant to 28 U.S.C. § 2255. On November 5, 2018, the court

                                  2    issued an Order Dismissing Request for Relief Without Prejudice and Notice re 28 U.S.C.

                                  3    § 2255 Motion, notifying defendant that treating his request for relief filed October 18,

                                  4    2018, as a § 2255 motion could have potential adverse consequences because any

                                  5    subsequent § 2255 motion would be subject to the restrictions on “second or successive”

                                  6    motions. The court provided defendant with the opportunity to withdraw that previously-

                                  7    filed motion and file a single, all-inclusive § 2255 motion that asserts all his claims for

                                  8    collateral relief within 60 days of the date of the order, or January 4, 2019. On November

                                  9    19, 2018, defendant timely responded by withdrawing the earlier-filed motion and

                                  10   requesting appointment of counsel, which the court denied by the order entered

                                  11   December 3, 2018. However, defendant did not timely file a new § 2255 motion by the

                                  12   deadline set by the court, and has not offered grounds for an extension of time.
Northern District of California
 United States District Court




                                  13          Under § 2255, a motion to vacate, set aside or correct a federal sentence must be

                                  14   filed within one year of the latest of the date on which: (1) the judgment of conviction

                                  15   became final; (2) an impediment to making a motion created by governmental action was

                                  16   removed, if such action prevented petitioner from making a motion; (3) the right asserted

                                  17   was recognized by the Supreme Court, if the right was newly recognized by the Supreme

                                  18   Court and made retroactive to cases on collateral review; or (4) the facts supporting the

                                  19   claim or claims presented could have been discovered through the exercise of due

                                  20   diligence. 28 U.S.C. § 2255(f). Under Ninth Circuit authority, the one-year limitations

                                  21   period based on the date the judgment of conviction became final starts to run after the

                                  22   time to file a direct appeal expired, that is, October 11, 2017, which is 14 days after entry

                                  23   of the judgment, as amended on September 27, 2017. See United States v. Schwartz,

                                  24   274 F.3d 1220, 1223 (9th Cir. 2001) (“the statute of limitations within which [the

                                  25   defendant] had to file her § 2255 motion began to run upon the expiration of the time

                                  26   during which she could have sought review by direct appeal”).

                                  27          Because defendant has not offered a basis for tolling the limitations period, his

                                  28   request for an extension of time is DENIED WITHOUT PREJUDICE. If defendant opts to
                                                                                      2
                                  1    file a § 2255 motion, he must provide grounds for tolling the one-year statute of

                                  2    limitations. “To be entitled to equitable tolling, a habeas petitioner bears the burden of

                                  3    showing ‘(1) that he has been pursuing his rights diligently, and (2) that some

                                  4    extraordinary circumstance stood in his way.’” United States v. Gilbert, 807 F.3d 1197,

                                  5    1202 (9th Cir. 2015) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)). Equitable

                                  6    tolling is available if the prisoner satisfies the “very high threshold” of showing that

                                  7    “‘extraordinary circumstances beyond a prisoner's control make it impossible to file a

                                  8    petition on time and the extraordinary circumstances were the cause of [the prisoner's]

                                  9    untimeliness.’” Id. (quoting Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010)).

                                  10          If defendant files a § 2255 motion, he is instructed to use the court-approved form

                                  11   for filing § 2255 motions, which is attached to this order.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 26, 2019

                                  14
                                                                                     PHYLLIS J. HAMILTON
                                  15                                                 United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
